

116 HR 8499 IH: SNAP for Infant Care Act of 2020
U.S. House of Representatives
2020-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8499IN THE HOUSE OF REPRESENTATIVESOctober 1, 2020Ms. Speier (for herself, Mr. San Nicolas, Mr. Sires, and Mr. Cohen) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Food and Nutrition Act of 2008 to permit the use of benefits to purchase diapering supplies for small children.1.Short titleThis Act may be cited as the SNAP for Infant Care Act of 2020.2.AmendmentsSection 3 of the Food and Nutrition Act of 2008 (7 U.S.C. 2012) is amended—(1) by inserting after subsection (g) the following:(g–1)Diapering suppliesThe term diapering supplies includes diapers, diaper wipes, diaper cream, and related items necessary for safe diapering., and(2)in subsection (k) by inserting diapering supplies for a child not more that 3 years of age, after of this subsection,.3.Effective dateThis Act, and the amendments made by this Act, shall take effect on the 1st day of the 1st month that begins not less than 180 days after the date of the enactment of this Act.